President of the United Nations General Assembly,
Excellencies Heads of State and Government,
Secretary-General of the United Nations,
Distinguished delegates,
Ladies and gentlemen,
Although at a virtual event, I am again honoured to address our august Assembly, on behalf of the Central African Republic, on the occasion of the seventy- fifth session of the United Nations General Assembly.
I would like to extend to you, President Volkan Bozkir, my warm and heartfelt congratulations on your election as President of the seventy-fifth Session of the United Nations General Assembly.
Your election is a well-deserved honour and tribute paid to all continents and, in particular, to your country, the Republic of Turkey.
We believe that your perfect knowledge of the international landscape, as well as your outstanding personal attributes are an asset and will ensure the success of our work.
I would also like to acknowledge the excellent work and the results achieved by Professor Tijjani Muhammad-Bande during the seventy-fourth session. We acknowledge his efforts and convey our recognition and satisfaction.
Mr. President,
From this rostrum, on behalf of the people and the Government of the Central African Republic, I would also like to take this opportunity to convey our gratitude for the kind attention that my country, the Central African Republic, receives from the international community, despite your many commitments and requests.
Allow me to reiterate all our gratitude to and confidence in Mr. Antonio Guterres, Secretary-General of the United Nations, for his sustained commitment to global peace and development, and, in particular, for his constant and multifaceted support to the Central African Republic.
Mr. President,
This year’s Assembly is being held amid special circumstances, as humankind, as a whole, faces the regrettable COVID-19 pandemic, which has claimed several lives throughout the world.
We pay tribute to the memory of all those across the world who succumbed to this pandemic, which humankind combats daily and collectively.
Since the start of this health crisis, the Central African Republic, as other countries in the world, has not been spared. Our assessment of the socioeconomic impact of COVID-19 indicates that my country’s economy is expected to contract between 0.8 per cent and 1.2 per cent.
I therefore call on the entire international community to make a greater investment in the quest for common measures and solutions to eradicate this health crisis.
Mr. President,
In light of the many challenges facing humankind related to security, the environment, climate change, human mobility, human rights, terrorism, denuclearization, the dismantling of weapons of mass destruction and the COVID-19 pandemic, the choice of this year’s theme — “The future we want, the UN we need: reaffirming our collective commitment to multilateralism” — reaffirms that multilateralism has always been and remains the instrument to effectively combat certain scourges and the means to minimize certain antagonisms at the international level.
On the occasion of this seventy-fifth anniversary, it is essential to recall the purposes and principles that govern our great Organization through our commitments contained in the Charter of the United Nations, namely to prevent and remove threats to peace; to develop friendly relations among nations; to fight against inequality and all forms of discrimination; and to protect human rights.
The present session is also an opportunity to reflect on how our common Organization will be able to face the new challenges affecting the world and our societies.
Today, more than ever, we must, in spite of our differences, advocate for international cooperation and dialogue, joining our efforts for a better future for humankind.
The United Nations remains, and will continue to be, the multilateral framework par excellence.
Mr. President,
No human endeavour is perfect, and therefore we must bear in mind the weaknesses identified over the past 75 years and find effective and lasting solutions to them.
In that regard, the Central African Republic wishes to add its voice to the call of some States and the African Union for Security Council reform.
It is a matter of looking beyond narrow self-interests and giving priority to common interests, while avoiding confrontation, in favour of a joint strategy for our world, which is facing unprecedented changes and upheavals.
It is also a matter of African representation in the organs of our shared Organization, in particular the Security Council, which is the central decisionmaking body.
Through multilateralism, we can ensure a more secure and stable future for humankind, which aspires only to peace, justice and sustainable development for all.
Mr. President,
I would also like to take this opportunity to share developments in the situation in my country. Thanks to the combined efforts of the international community and under the auspices of the African Union, the Political Agreement for Peace and Reconciliation in the Central African Republic was signed between the Central African Government and 14 armed groups on 6 February 2019.
Since the signing of the Agreement, the Central African Government and the guarantors and facilitators of the Agreement have spared no effort to implement and respect the commitments contained therein.
In addition, the Government has made a great deal of progress in the area of security sector reform, which will facilitate the gradual redeployment of the defence and security forces and the continuation of the national DDRR programme, which has already been launched in preparation for the upcoming elections scheduled for the 2020-2021 period.
Despite the Government’s willingness to respect the commitments contained in the Political Agreement, massive violations of international humanitarian law and human rights continue to be perpetrated against the civilian population by certain armed groups that are signatories to the Agreement. Those groups are also continuing to rearm through illegal means, thereby undermining the peace and national reconciliation process, which is a guarantee of social cohesion.
Mr. President,
Notwithstanding the considerable progress made in the implementation of security sector reforms in the Central African Republic, many challenges are yet to be addressed, including the genuine commitment of armed groups to DDRR and the special joint security units; the sustained support of the international community in the implementation of the APPR-RCA; the conduct of operations and the means for operational engagement; and the mobilization of resources at the national level and from development partners.
Mr. President,
In order to adhere to the constitutional deadline, the National Electoral Authority is working, despite the COVID-19 pandemic, to ensure that the elections are held according to the established timeline.
To date, the census and dismemberment operations are continuing outside the country and will be immediately followed by the publication of the electoral roll — a condition for the convocation of the electorate for the first round of elections.
The Government is working closely with the organizational structure of the Electoral Assistance Project (PAPEC) 2019-2022, which is built around key coordination mechanisms.
Mr. President,
The Government, with the support of MINUSCA, continues to make progress in the restoration of State authority throughout the national territory, the redeployment of defence and security forces and State services and the restoration of basic social services.
The Central African army is now steadily regaining its operational capacities and I can assure you of my determination to create the necessary conditions for the reconstruction of the Central African Republic in order to restore confidence and joie de vivre among Central Africans.
To that end, I reiterate the appeal of the Central African people to the Security Council to fully lift the arms embargo, the burden of which limits our national army in its role as a republican army, in order to ensure the true authority of the State and guarantee the integrity of our national territory.
Mr. President,
Before concluding my remarks, I would like to recall that my country continues to make efforts in the implementation of the National Plan for Recovery and Peacebuilding (RCPCA), which is evaluated regularly with our partners.
While tangible progress has been made, much remains to be done. To that end, we are committed to preserving and consolidating the gains made, improving on our weaknesses and continuing to make progress in the search for peace and economic recovery.
The task at hand is immense and, as the saying goes, “The bird can only take flight when it is supported by the air”.
I therefore hope that the international community will remain mobilized in that spirit of international solidarity alongside the Government and people of the Central African Republic in order to achieve my country’s recovery.
I hope for great success in our work.
Long live multilateralism!
Long live international cooperation and solidarity!
I thank you.